Citation Nr: 18100234
Decision Date: 04/02/18	Archive Date: 04/02/18

DOCKET NO. 14-17 397
DATE:	April 2, 2018
ISSUES DECIDED:	1	ISSUES REMANDED:	4
 
ORDER
New and material evidence having been received, entitlement to service connection for a neck disability is reopened.  
FINDING OF FACT
The September 2009 rating decision denying entitlement to service connection for a neck disability is final.  The evidence received since the September 2009 rating decision relates to an unestablished fact necessary to substantiate the underlying claim for service connection for a neck disability. 
CONCLUSION OF LAW
The September 2009 rating decision is final.  New and material evidence sufficient to reopen the claim of entitlement to service connection for a neck disability has been submitted.  38 U.S.C. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.1103 (2017).
REASONS AND BASES FOR FINDING AND CONCLUSION
The Veteran had honorable active duty service with the United States Air Force from October 1988 to October 1992 and November 1998 to October 2002.
These matters are before the Board of Veterans Appeals (Board) on appeal from rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  In August 2017, the Veteran testified before the undersigned in a videoconference hearing.  A transcript of those proceedings has been associated with the claims file. 

 
Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a neck disability
Despite the finality of a prior decision, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C. § 5108; 38 C.F.R. § 3.156 (a).  That is, only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996). 
New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 
For purposes of the new and material evidence analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  See Shade v. Shinseki, 24 Vet. App. 110 , 117 (2010).
The September 2009 rating decision denied entitlement to service connection for a neck disability as the evidence did not establish a nexus between active duty service and the Veterans present disability.  The RO indicated that the Veteran did not present evidence to support continuity of symptomatology following active duty service to support an etiological relationship.  In July 2012 and August 2012, the Veteran submitted statements from his wife and mother that supported ongoing symptomatology associated with his neck disability following discharge from active duty service.  In the Veterans notice of disagreement, he reported pain beginning in 1989 with an injury while on active duty that progressively and consistently worsened to present day.  Again, in the Veterans August 2017 hearing testimony, he endorsed ongoing symptoms associated with his neck disability beginning with the initial injury and continuing to present day.
Consequently, the Board finds that this evidence relates to at least one of the unestablished facts necessary to substantiate the claim, i.e., establishing a nexus between the present disability and active duty service.  See Shedden v. Principi, 381 F. 3d 1163 (Fed. Cir. 2004).  Accordingly, the criteria to reopen the claim of entitlement to service connection for left ear hearing loss under 38 C.F.R. § 3.156(a) based on new and material evidence have been satisfied.
REMANDED ISSUES
Entitlement to service connection for a neck disability, entitlement to service connection for allergic rhinitis, entitlement to service connection for sleep apnea, and entitlement to a compensable evaluation for pseudofolliculitis barbae are remanded for additional development.
Examinations were not provided regarding the Veterans claims of entitlement to service connection for a neck disability and sleep apnea.  The Veterans service treatment records reflect numerous complaints pertaining to his neck during active duty service.  He has also submitted evidence of continuing symptomatology since discharge from his last period of active duty.  Additionally, the Veteran has a present diagnosis of obstructive sleep apnea with multiple lay statements endorsing symptoms similar to sleep apnea during active duty service, yet was not afforded an examination to assess its etiology.  McLendon v. Nicholson, 20 Vet. App. 79 (2006), sets a low bar to afford an examination for a claimed service-connected condition.  The ongoing reports of symptomatology either beginning in service or associated with a service-connected disability are a sufficient indication that the conditions are related to service.  As such, examinations must be afforded on remand.
Furthermore, the October 2012 VA examination assessing the etiological relationship between the Veterans allergic rhinitis and active duty service is inadequate for adjudicative purposes  In that regard, the examiner opined that the condition was less likely than not incurred in active duty service, but did not explain why the multiple diagnoses of allergic rhinitis in-service were not related to his present disability.  Instead, she stated: IF he had had a sinus infection in October 1990, which by the way he DID NOT, and he had a sinus infection at this time, which he DOES NOT, it would be impossible to say that either was related without resorting to mere speculation.  (emphasis in original).  The examination report does not provide a clear, thorough rationale regarding the etiology of the Veterans allergic rhinitis.  If VA undertakes the effort to provide the Veteran with a medical examination, it must ensure that such exam is an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  As such, a new examination is required on remand.
Finally, the most recent VA examination assessing the severity of the Veterans pseudofolliculitis barbae (PFB) is out of date, and does not reflect the present condition of the Veterans disability.  The examination was performed in October 2012.  During his August 2017 hearing, the Veteran reported symptoms reflecting a worsening of his condition.  The duty to conduct a contemporaneous examination is triggered when the evidence indicates that there has been a material change in disability or that the currently assigned disability rating may be incorrect.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that a Veteran is entitled to a new examination after a two year period between the last VA examination and the Veterans contention that the pertinent disability had increased in severity).  In the present case, it has been more than 5 years since the Veteran was last afforded a VA examination to determine the current severity of his PFB, and evidence of record reflects that his condition has worsened since this examination.  As such, a new VA examination is warranted to more accurately assess the severity of the Veterans PFB.
 
The matters are REMANDED for the following action:
1. Contact the Veterans unit, or other appropriate source, to request verification of the dates for each period of active duty for training and inactive duty for training for the Air Force, and then prepare and include in the claims file a summary of the dates of active duty, active duty for training and inactive duty for training.  A retirement points summary will not suffice.  
If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative. 
2. Ensure that all service treatment records from the aforementioned periods of active duty, active duty for training and inactive duty for training have been associated with the claims file.  If not, attempt to obtain, through all indicated and appropriate sources, any outstanding service treatment records.  All efforts to obtain these records should be documented.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile.  This determination should be documented in the claims file and the Veteran must be notified.
3. Attempt to obtain, through all indicated and appropriate sources, the Veterans personnel records.  All efforts to obtain these records should be documented.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile.  This determination should be documented in the claims file and the Veteran must be notified.
4. Contact the Veteran and his representative to request authorization to obtain clean copies of the private treatment records submitted in September 2017, and identify any and all other outstanding private treatment records.  Make all reasonable attempts to obtain such identified records.  Take all reasonable steps to ensure that the records uploaded to the electronic claims file are legible.
5. Obtain any relevant, outstanding VA treatment records that are not already associated with the claims file.  Make as many requests as are necessary to obtain relevant records, and only end efforts to do so if the records sought do not exist or further efforts to obtain those records would be futile.  If no records are available, the claims folder must indicate this fact and the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).
6. Once the aforementioned development is complete, schedule the Veteran for a VA examination to assess the etiology of his sleep apnea.  The examiner must review the entire claims file, including a copy of this remand.  The examiner must consider lay statements reporting symptomatology associated with sleep apnea that occurred during active duty service as reflected in the lay statements of record.  The examiner should opine as to the following: 
(a)  Is it at least as likely as not (50 percent or greater probability) that the Veterans sleep apnea began during active service, is related to an incident of service, or began within one year after discharge from qualifying active duty service?
The examination report should specifically state that a review of the record was conducted.  The examiner should provide a complete rationale for all opinions provided.  
7. Once the aforementioned evidentiary development is complete, schedule the Veteran for a VA examination to assess the etiology of his neck disability.  The examiner must review the entire claims file, including a copy of this remand.  The examiner must take a history from the Veteran, and consider his competent lay reports of observable symptomatology.  The examiner should opine as to the following:
(a) Is it at least as likely as not (50 percent or greater probability) that the Veterans neck disability began during active service, is related to an incident of service, or began within one year after discharge from active service?
The examination report should specifically state that a review of the record was conducted.  The examiner should provide a complete rationale for all opinions provided.  If an opinion cannot be provided without to resorting to mere speculation, the examiner should fully explain why this is the case and identify what additional evidence (if any) would allow for a more definitive opinion.
8. Once the aforementioned evidentiary development is complete, schedule the Veteran for a VA examination with a new examiner to assess the etiology of his allergic rhinitis.  The examiner must review the entire claims file, including a copy of this remand.  The examiner must take a history from the Veteran, and consider his competent lay reports of observable symptomatology.  The examiner must address the Veterans in-service diagnosis.  The examiner should opine as to the following:
(a) Is it at least as likely as not (50 percent or greater probability) that the Veterans allergic rhinitis began during active service, is related to an incident of service, or began within one year after discharge from active service?
The examination report should specifically state that a review of the record was conducted.  The examiner should provide a complete rationale for all opinions provided.  
9. Once the aforementioned evidentiary development is complete, schedule the Veteran for a VA examination to assess the present nature and severity of his PFB.  To the extent possible, the AOJ should contact the Veteran to coordinate the examination for a time when symptoms of the PFB are present.  All efforts to schedule the Veteran for an examination during an active phase of the disease should be documented in the claims file.
The entire claims file must be reviewed, including a copy of this remand and the hearing transcript.  Any studies, tests, and evaluations deemed necessary by the examiner should be performed.  It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.
The examiner should report all signs and symptoms necessary for evaluating the Veterans PFB under the rating criteria.  
The examination report should specifically state that a review of the record was conducted.  The examiner should provide a complete rationale for all opinions provided.  
 
10.  Following completion of the foregoing, the AOJ should review the record and readjudicate the claims on appeal.  If any remain denied, the AOJ should issue a Supplemental Statement of the Case, afford the Veteran and his representative an opportunity to respond, and return the case to the Board.

 
 
ANTHONY C. SCIRÉ, JR
Veterans Law Judge
Board of Veterans Appeals
ATTORNEY FOR THE BOARD	H. Fisher, Associate Counsel 

